Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112 

1.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
	As per independent claim 1, the claim invention is vague and indefinite. The specification discloses “FIG. 4 is a schematic diagram of data matrixes and convolution kernels according to an embodiment of the present invention.”  It is well known that the size of “convolution kernel” is NOT greater than the size of “data matrix”.  Therefore, the sizes of “second data matrix” and “first data matrix” should be defined.  Also, the “second data matrix” should include “data padding”.  Similarly notes in independent claim 10.
	As per dependent claim 2, the claim adds “wherein a ratio of the first number of columns to the second number of columns or a ratio of the first number of rows to the second number of rows is greater than zero“.  The claimed language is not understood because the “ratio” is always positive number.  Clarification is requested.  Similarly noted dependent claim 11.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
3.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
Regarding step 1, claim 1 is a method, and claim 10 is a system, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “outputting a second data matrix according to a first data matrix and a padding data, wherein a second number of columns or a second number of rows of the second data matrix is proportional to a first number of columns or a first number of rows of the first data matrix.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the claim does not recite any additional elements.  However, those additional elements do not integrate the judicial exception into a practical application.  Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 2-9, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which it depend.  They are therefore rejected for essentially the same reasons as claim 1.
Referring to claim 10, regarding step 2A prong 1, claim 10 is directed to an abstract idea. Claim 10 recites the limitations “a storage circuit, for storing an instruction, wherein the instruction comprises: outputting a second data matrix according to a first data matrix and a padding data, wherein a second number of columns or a second number of rows of the second data matrix is proportional to a first number of columns or a first number of rows of the first data matrix; and a processing circuit, coupled to the storage circuit, for executing the instruction stored in the storage circuit.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 10, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the claim recites “storage circuit” which is a part of the general-purpose processor(s)/microprocessor/computer system are suitable for use with the invention.
 Regarding step 2B, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 11-18, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which it depend. They are therefore rejected for essentially the same reasons as claim 10.
Claim Rejections - 35 USC § 102


4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Liao et al (US Pat. No. 11,321,423 B2).
As per independent claim 1, Liao et al disclose the claimed invention, e.g., see Figs. 18-19; and column 12, second complete para., & column 13, last incomplete para. to column 14, second complete para.
Claim 1.  A data padding method, comprising: 
outputting a second data matrix (Fig. 19, B matrix) according to a first data matrix and a padding data (Fig. 19, A matrix), wherein a second number of columns or a second number of rows of the second data matrix is proportional to a first number of columns or a first number of rows of the first data matrix.
As per dependent claim 2, Liao et al disclose the claimed feature.
Due to the similarity of claims 10-11 to claims 1-2, they are rejected under a similar rationale.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
7.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US Pat. No. 11,321,423 B2).
	Liao et al have been discussed in paragraph No. 5 above.
	As per dependent claim 4, the claim adds “wherein a third number of columns or a third number of rows of a third data matrix is proportional to the second number of columns or the second number of rows, wherein the first data matrix is calculated from the third data matrix”.  The feature merely repeats the “outputting” step for the third matrix. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Liao’s teachings because the reference is a device for performing convolution neural network having “data padding” for improving accuracy of neural network as claimed.
	Due to the similarity of claim 13 to claim 4, it is rejected under a similar rationale.
rationale.
Conclusion

8.	Claims 3, 5-9, 12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

10.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the
(1) “calculating a number of single side padding rows or a number of single side padding columns of the padding data according to a first number of convolution kernel columns or a first number of convolution kernel rows of a first convolution kernel” feature as recited in dependent claim 3.  Similar language is used in dependent claims 13.
(2) “wherein the padding data is calculated according to the first data matrix, the second data matrix, the third data matrix, and a virtual padding data” feature as recited in dependent claim 5.  Similar language is used in dependent claims 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182